 

Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 5, 2018 (the “Effective Date”), by and among Synthetic Biologics,
Inc., a Nevada corporation (the “Company”), Synthetic Biomics, Inc., a Nevada
corporation and wholly-owned subsidiary of the Company (“Synbiomics”), and
Cedars-Sinai Medical Center, a California nonprofit public benefit corporation
(“CSMC”).

 

A.The Company and Synbiomics have entered into an exclusive license agreement
with CSMC dated December 5, 2013 (the “License Agreement”), in which CSMC has
licensed the rights to certain technology to Synbiomics;

 

B.CSMC currently owns 5,060,000 shares of the common stock of Synbiomics,
representing 11.5% of the issued and outstanding capital stock of Synbiomics
(the “Initial CSMC Shares”);

 

C.Company and CSMC have entered into the Investigator-Initiated Trial Research
Agreement dated September 5, 2018 to be conducted by CSMC (the “Trial”), the
costs of which will be shared by the Company and CSMC; and

 

D.In consideration of the support to be provided by CSMC for the Trial as set
forth in the Investigator-Initiated Trial Research Agreement dated September 5,
2018, the Company has agreed to (i) issue to CSMC Fifty Thousand (50,000) shares
of common stock of the Company (the “SYN Shares”); and (ii) transfer to CSMC an
additional Two Million Four Hundred Twenty Thousand (2,420,000) shares of common
stock of Synbiomics owned by the Company (the “New Shares”), such that after
such issuance CSMC shall own an aggregate of Seven Million Four Hundred Eighty
Thousand (7,480,000) shares of common stock of Synbiomics, representing
seventeen percent (17%) of the issued and outstanding shares of Synbiomics’
common stock (the New Shares together with the Initial CSMC Shares being
referred to as the “CSMC Shares”).

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

sECTION 1.    AUTHORIZATION OF SALE OF SYN SHARES AND TRANSFER OF NEW SHARES;
ANTI-DILUTION; EXCHANGE OF CSMC SHARES.

 

1.1              Authorization. Subject to the terms and conditions of this
Agreement, the Company has duly authorized the issuance to CSMC, of the SYN
Shares, and the transfer to CSMC, of the New Shares, in consideration of the
support to be provided by CSMC for the Trial, which shares shall represent five
and a half percent (5.5%) of Synbiomics’ issued and outstanding capital stock on
a Fully-Diluted Basis on the Issue Date (as defined below). For purposes of this
Agreement, the term “Fully Diluted Basis” shall include all of the issued and
outstanding equity securities of Synbiomics (including, without limitation, all
common stock, preferred stock and units of any kind) calculated on an
“as-converted” basis plus all outstanding options, warrants and other securities
exercisable or exchangeable for or convertible into equity securities of
Synbiomics calculated on an “as-converted” basis plus any securities issued
under any stock plan or other equity incentive plan or arrangement of Company
then in effect or contemplated calculated on an “as-converted” basis.

 



 

 

 

1.2              Exchange of CSMC Shares.

 

(a)               Commencing on the six (6) month anniversary of the Issue Date,
if the CSMC Shares are not then freely tradeable, CSMC shall have the right to
exchange all or any portion of the CSMC Shares then held by CSMC (such shares,
the “Exchange Shares”) for shares of common stock, $0.001 par value, of the
Company (“Company Stock”) pursuant to the terms set forth in this Section 1.2 by
delivering a written notice to the Company (the “Exchange Notice”) at least
ninety (90) days prior to any such proposed exchange. The right of CSMC to
exchange the Exchange Shares is referred to as the “Exchange Right.” The number
of shares of Company Stock for which the Exchange Shares may be exchanged shall
equal the quotient obtained by dividing (i) the aggregate Fair Market Value of
the Exchange Shares to be exchanged as determined in accordance with Section
1.2(c) below by (ii) the Current Market Price of a single share of Company Stock
as determined in accordance with Section 1.2(d) below. The parties intend to
allow CSMC to exercise the Exchange Right no more than two (2) times during any
twelve month period.

 

(b)              Unless the parties involved mutually agree otherwise, delivery
to the Company of the share certificates representing the Exchange Shares to be
exchanged pursuant to this Section 1.2 shall take place at a closing (each, an
“Exchange Closing”) to be held at the offices of Gracin & Marlow, LLP, The
Chrysler Building, 405 Lexington Avenue, 26th Floor, New York, New York 10174 at
10:00 a.m. (Eastern Time)or at such other place as the Company and CSMC may
agree at 10:00 a.m. within two (2) calendar days following approval of the NYSE
American Stock Exchange LLC (the “NYSE American”) with respect to such issuance.
The Company shall promptly apply to the NYSE American or any exchange upon which
the Company’s shares are then listed for approval of the issuance of the Company
Stock to CSMC after the determination of the applicable Fair Market Value for
the Exchange Shares to be exchanged pursuant to this Section 1.2 and every
exchange shall be subject to approval of the NYSE American or any exchange upon
which the Company’s shares are then listed. Immediately prior to the transfer of
title to the Exchange Shares, to be exchanged at an Exchange Closing and
issuance of Company Stock, CSMC shall provide the representations and warranties
set forth in this Agreement as well as representations and warranties as to
CSMC’s good and marketable title to the Exchange Shares and the absence of any
liens, security interests or adverse claims of any kind arising by, through or
under CSMC, all as of a recent date. It shall be a condition to CSMC’s transfer
of title to the Exchange Shares, to be exchanged at an Exchange Closing that
each of the representations and warranties of the Company and Synbiomics in this
Agreement shall be true and correct as of the date of the applicable Exchange
Closing, except for representations and warranties that speak as of a particular
date, which shall be true and correct as of such date, and the Company shall
deliver to CSMC a certificate signed by its Chief Executive Officer on behalf of
the Company, dated as of the applicable Exchange Closing, certifying that such
condition has been satisfied. CSMC agrees that as a condition to its receipt of
any Company Stock pursuant to the terms of this Section 1.2 that it will enter
into a customary “lockup” or “market standoff” agreement with a term no longer
than six (6) months in a form reasonably satisfactory to the Company, and such
agreement shall include customary exceptions including for transfers to
affiliates. No fractional shares or scrip representing fractional shares shall
be issued upon the exchange of any Exchange Shares pursuant to this Section 1.2.
As to any fraction of a share which CSMC would otherwise be entitled to purchase
upon such exchange, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Current Market Price of a share of Company Stock or round up
to the next whole share.

 



2 

 

 

(c)               The “Fair Market Value” of the Exchange Shares shall be
determined based primarily upon the relative contribution of the valuation of
Synbiomics to the public market capitalization of Company and as provided in
this Section 1.2(c). Upon the Company’s receipt of an Exchange Notice, CSMC and
the Company shall forthwith attempt to agree upon the Fair Market Value of the
Exchange Shares. If CSMC and the Company cannot agree on the Fair Market Value
of the Exchange Shares within ten (10) days of the Company’s receipt of the
Exchange Notice then CSMC and the Company shall, within ten (10) days of the end
of such initial 10-day period (such period, the “Mutual Selection Period”),
choose one mutually acceptable qualified independent appraiser to determine the
Fair Market Value of the Exchange Shares and such appraiser shall deliver its
written appraisal within twenty (20) days of the date of its selection and the
Fair Market Value of the Exchange Shares shall be as set forth in such
appraisal. If CSMC and the Company cannot agree on a mutually acceptable
qualified independent appraiser within the Mutual Selection Period, then CSMC
and the Company shall select a qualified independent appraiser to determine the
Fair Market Value of the Exchange Shares within five (5) days after the end of
the Mutual Selection Period. The appraisers so selected shall attempt to agree
to the Fair Market Value of the Exchange Shares. If they are unable to do so
within twenty (20) days of the date of selection of the last of the appraisers
selected, they shall furnish each party with their respective written appraisals
within thirty (30) days of the date of selection of the last of the appraisers
selected, which written appraisals shall set forth the Fair Market Value of the
Exchange Shares. If each valuation is within ten percent (10%) of the other
valuation, the Fair Market Value shall be the numerical average (mean) of both
valuations. If each valuation is not within ten percent (10%) of the other
valuation, then the two appraisers, within ten (10) days after submitting their
respective valuations, shall mutually select and appoint a third appraiser,
similarly qualified, and give written notice of that appointment to the Company
and CSMC. Within thirty (30) days after the appointment of the third appraiser,
the third appraiser shall submit in writing its determination of the Fair Market
Value of the Exchange Shares. Thereafter, the Fair Market Value of the Exchange
Shares shall be the numerical average (mean) of the two (2) valuations which are
numerically closest together, unless one of the values is the numerical average
(mean) of the three (3) values, in which case such value shall be the Fair
Market Value. The Fair Market Value, as determined above, shall be conclusive,
final and binding upon the Company and CSMC. If either the Company or CSMC shall
fail to appoint an appraiser within five (5) days after the end of the Mutual
Selection Period referred to above, then, the appraiser appointed by the party
which does appoint an appraiser shall alone determine the Fair Market Value of
the Exchange Shares, and such appraisal shall be binding. Any appraiser
appointed in accordance with this Section 1.2(c) shall value Synbiomics as a
going concern and shall not apply any illiquidity and minority discount to the
Exchange Shares. Each party shall compensate the appraiser appointed by such
party, and the compensation of the first, mutually acceptable appraiser and the
third appraiser, if any, and the expenses of the related appraisal shall be
borne equally by the Company and CSMC. Company shall have no lost opportunity
liability to CSMC for CSMC’s decision to exchange or not exchange the Exchange
Shares, or any delays or disputes associated with the valuation process and
subsequent price fluctuations of the public market price of the Company Stock.

 

(d)              The “Current Market Price” of a share of Company Stock shall be
determined as provided in this Section 1.2(d). If the Company Stock is traded
regularly in a public market, the fair market value of a share of Company Stock
shall be the average of the closing prices of the Company Stock over a five (5)
trading day period ending three (3) days before the applicable Exchange Closing.
If the Company Stock is not regularly traded in a public market, the Board of
Directors of the Company shall determine fair market value in its reasonable
good faith judgment.

 



3 

 

 

1.3              Tag Along Rights. CSMC shall have tag-along rights with respect
to the CSMC Shares in the event that the Company proposes to sell, transfer or
otherwise dispose of any of the Company’s shares of Synbiomics’ capital stock.
If the Company proposes to engage, directly or indirectly, in a sale, transfer
or other disposition (a “Sale”) of any shares of Synbiomics’ capital stock (the
“Offered Shares”), and the Company receives a bona fide written offer (the
“Purchase Offer”) from a person (the “Offeror”) to purchase the Offered Shares
for a purchase price (the “Offer Price”) denominated and payable in United
States dollars at closing or according to specified terms, with or without
interest before making such a transfer, the Company shall, prior to consummating
any Sale contemplated by this Section 1.3, immediately give to CSMC written
notice (such notice being referred to herein as the “Notice of Transfer”)
setting froth the price and the terms of payment, and any other material terms
of such proposed Sale. The Notice of Transfer shall constitute an offer by the
Company to CSMC to permit CSMC to sell its shares of Synbiomics in the proposed
Sale, for the same price and form of consideration to be received by the Company
and otherwise upon the terms and subject to the conditions set forth in the
Notice of Transfer, on a pro rata basis with the Company (based on respective
shares of Synbiomics capital stock). For a period of twenty (20) days following
receipt of the Notice of Transfer, CSMC may, by delivering to the Company
written notice of its election, elect irrevocably to participate as a seller in
such proposed Sale on a pro rata basis with the Company. If CSMC fails to
respond within such 20-day period, CSMC shall be deemed to have elected not to
participate in the proposed Sale and shall have waived any and all rights under
this Section with respect thereto. Within ten (10) days of the expiration of
such 20-day period, the Company may consummate the transaction proposed in the
applicable Purchase Offer and Notice of Transfer. Any such Synbiomics capital
stock not so ttransferred during such 10-day period shall thereafter again be
subject to the tag-along rights of CSMC set forth in this Section 1.3.

 

1.4              Exchange Approval. Subject to the provisions of Section 6.1
below, the parties acknowledge that any issuance of stock by the Company of its
common stock, including with respect to the share exchanges referred to above,
is subject to the prior approval of the NYSE American or any other exchange upon
which the shares of the Company are listed and if required by such exchange or
any other rule or regulation applicable to Synbiomics or the Company,
shareholder approval.

 



4 

 

 

sECTION 2.    CLOSING AND DELIVERY

 

2.1              Issuance of Shares. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and agreements
contained herein, on the later of approval from the CSMC Institutional Review
Board of the Trial and NYSE American approval of the issuance of the SYN
Shares(the “Issue Date”) the Company will issue to CSMC the SYN Shares and will
transfer to CSMC the New Shares, and CSMC will acquire from the Company, the SYN
Shares and the New Shares.

 

2.2              Closing. The closing of the purchase and sale of the SYN Shares
and New Shares to be issued pursuant to Section 2.1 of this Agreement shall be
held at the offices of Gracin & Marlow, LLP, The Chrysler Building, 405
Lexington Avenue, 26th Floor, New York, New York 10174 or at such other place as
the Company and CSMC may mutually agree on simultaneously with the execution of
this Agreement.

 

2.3              Delivery of the SYN Shares and New Shares. Promptly following
the Issue Date the Company shall cause to be delivered to CSMC certificates
representing the number of SYN Shares and New Shares purchased hereunder,
registered in the name of CSMC.

 

sECTION 3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SYNBIOMICS.

 

Subject to and except as set forth in the SEC Documents (as defined below), the
Company and Synbiomic, jointly and severally, hereby represent and warrants to
CSMC as of the date hereof as follows:

 

3.1              Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted and as described in the reports filed by the Company with the
Securities and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), since the end of its most recently completed fiscal year through the date
hereof, including, without limitation, its most recent Quarterly Report on Form
10-Q. Synbiomics is a corporation wholly owned by the Company and duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada with the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Other than Synbiomics and those subsidiaries identified in its most recent
Quarterly Report on Form 10-Q, the Company does not have any subsidiaries. Each
of the Company and Synbiomics is qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any effect on the
business, operations, properties or financial condition of the Company or
Synbiomics, as applicable, that is material and adverse to the Company or
Synbiomics, as applicable, taken as a whole, and any condition, circumstance or
situation that would prohibit the Company or Synbiomics, as applicable, from
entering into and performing any of its obligations hereunder.

 



5 

 

 

3.2              Authorization; Enforcement. Each of the Company and Synbiomics
has the requisite corporate power and authority to enter into and perform this
Agreement and the Company has the requisite power and authority to issue and
sell the SYN Shares and transfer the New Shares in accordance with the terms
hereof. The execution, delivery and performance of this Agreement by the Company
and Synbiomics and the consummation by each of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company, Synbiomics, either of
its board of directors or stockholders is required for the issuance of the SYN
Shares or the transfer of the New Shares, the issuance of the Company Stock or
the consummation of the transactions contemplated hereby. When executed and
delivered by the Company and Synbiomics, this Agreement shall constitute a valid
and binding obligation of the Company and Synbiomics enforceable against each in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

3.3              Issuance/Transfer of SYN Shares, New Shares and Company Stock.
The issuance of the SYN Shares and transfer of the New Shares have been duly
authorized by all necessary corporate action and, when issued or transferred, as
applicable, in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable. In addition, when issued the SYN Shares and the New
Shares and Company Stock, as applicable, will be free and clear of all liens,
claims, charges, security interests or agreements, pledges, assignments,
covenants, restrictions or other encumbrances created by, or imposed by,
Synbiomics or the Company and rights of first refusal of any kind imposed by
Synbiomics or the Company, as applicable (other than restrictions on transfer
under applicable securities laws) and the holder of the SYN Shares, New Shares
or Company Stock, as applicable, shall be entitled to all rights accorded to a
holder of common stock of Synbiomics or the Company, as applicable. As of the
date hereof, the only shares of Synbiomics’ common stock that are issued and
outstanding are forty-four million (44,000,000) shares of common stock. The New
Shares represent five and one half percent (5.5%) of the outstanding shares of
common stock of Synbiomics on a Fully Diluted Basis and the 7,480,000 CSMC
Shares will represent seventeen percent (17%) of the outstanding shares of
common stock of Synbiomics on a Fully Diluted Basis.

 

3.4              No Conflicts; Governmental Approvals. The execution, delivery
and performance of the Agreement by the Company and Synbiomics and the
consummation by the Company and Synbiomics of the transactions contemplated
hereby do not and will not: (i) violate any provision of the Company’s or
Synbiomics’ Articles of Incorporation or Bylaws, each as amended to date; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or Synbiomics is a party or by
which the Company’s or Synbiomics’ properties or assets are bound; or (iii)
result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or Synbiomics or by which any
property or asset of the Company or Synbiomics is bound or affected, except for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor Synbiomics is required under federal,
state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement or issue the SYN Shares or the New Shares in
accordance with the terms hereof (other than any filings, consents and approvals
required to be made by the Company or Synbiomics under applicable state and
federal securities laws, securities and exchange commission rules or
regulations, rules or regulations of any stock exchange upon which shares of
common stock of the Company may be listed or rules or regulations prior to or
subsequent to the date hereof).

 



6 

 

 

3.5              SEC Documents, Financial Statements. The Company’s common stock
is registered pursuant to Section 12(b) of the Exchange Act. During the one year
period preceding the execution of this Agreement, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (the “SEC Documents”). At the times of their respective filing, all
such reports, schedules, forms, statements and other documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder. At the times of their
respective filings, such reports, schedules, forms, statements and other
documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, other than with respect to
its Annual Report on Form 10-K for the year ended December 31, 2017 the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3.6              Brokers. Neither the Company, Synbiomics nor any of the
officers, directors or employees of the Company or Synbiomics has employed any
broker or finder in connection with the transaction contemplated by this
Agreement

 

sECTION 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF CSMC.

 

4.1              Purchaser Sophistication. CSMC represents and warrants to, and
covenants with, the Company and Synbiomics that CSMC: (a) is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in shares presenting an investment decision like that
involved in the purchase of the SYN Shares and New Shares, including investments
in securities issued by Synbiomics and investments in comparable companies, and
has requested, received, reviewed and considered all information it deemed
relevant in making an informed decision to purchase the SYN Shares and New
Shares; (b) CSMC, in connection with its decision to purchase the SYN Shares and
New Shares, relied only upon the documents of the Company filed with the
Commission, other publicly available information, and the representations and
warranties of the Company and Synbiomics contained herein. CSMC is an
“accredited investor” pursuant to Rule 501 of Regulation D under the Securities
Act; (c) CSMC is acquiring the SYN Shares and New Shares for its own account for
investment only and with no present intention of distributing any of the SYN
Shares and New Shares or any arrangement or understanding with any other persons
regarding the distribution of the Shares; (d) CSMC has not been organized,
reorganized or recapitalized specifically for the purpose of investing in the
SYN Shares and New Shares; (e) CSMC will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire to take a pledge of) any of the SYN Shares and New
Shares except in compliance with the Securities Act of 1933 and applicable state
securities laws; (f) CSMC understands that the SYN Shares and New Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities laws, and
that the Company and Synbiomics are relying upon the truth and accuracy of, and
CSMC’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of CSMC set forth herein in order to
determine the availability of such exemptions and the eligibility of CSMC to
acquire the SYN Shares and New Shares; (g) CSMC understands that its investment
in the SYN Shares and New Shares involves a significant degree of risk,
including a risk of total loss of CSMC’s investment; and (h) CSMC understands
that no United States federal or state agency or any other government or
governmental agency has passed upon or made any recommendation or endorsement of
the SYN Shares and New Shares.

 



7 

 

 

4.2              Authorization and Power. CSMC has the requisite power and
authority to enter into and perform this Agreement and to purchase the SYN
Shares and New Shares being sold to it hereunder. The execution, delivery and
performance of this Agreement by CSMC and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of CSMC or its board
of directors or stockholders is required. When executed and delivered by CSMC,
this Agreement shall constitute a valid and binding obligation of CSMC
enforceable against CSMC in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

4.3              No Conflict. The execution, delivery and performance of this
Agreement by CSMC and the consummation by CSMC of the transactions contemplated
hereby do not and will not: (i) violate any provision of CSMC’s agreements; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which CSMC is a party or by which CSMC’s properties
or assets are bound; or (iii) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to CSMC or by
which any property or asset of CSMC are bound or affected, except, in all cases,
other than violations (with respect to federal and state securities laws) above,
for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
materially and adversely affect CSMC’s ability to perform its obligations under
the Agreement.

 

4.4              Restricted Shares. CSMC acknowledges that the SYN Shares and
New Shares are restricted securities and must be held indefinitely unless
subsequently registered under the Securities Act of 1933 or Synbiomics receives
an opinion of counsel reasonably satisfactory to Synbiomics that such
registration is not required.

 



8 

 

 

4.5              Stock Legends. CSMC acknowledges that certificates evidencing
the SYN Shares and New Shares shall bear a restrictive legend in substantially
the following form (and including related stock transfer instructions and record
notations):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

sECTION 5.    SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company, Synbiomics and CSMC herein
shall survive the execution of this Agreement and the issuance and sale to CSMC
of the SYN Shares and the transfer of the New Shares.

 

sECTION 6.    COVENANTS.

 

6.1              Approval. In each case where the Company determines that the
approval of the Company’s investors or any exchange or other listing upon which
the Company Stock may be listed is required for the issuance of the CSMC Shares
or Company Stock to CSMC, the Company shall use commercially reasonable efforts
to secure such approval as promptly as possible. In the event, notwithstanding
the foregoing obligation, the Company is unable to secure the approval with
respect to the issuance of any Company Stock to be issued hereunder, then CSMC
shall have a one-time demand registration right, at its own expense, to request
that Synbiomics register the CSMC Shares held by CSMC with the Securities and
Exchange Commission, subject to any Securities and Exchange Commission
limitations; provided that such request is made within sixty (60) days of the
date of notification from the Company to CSMC of the position of the NYSE
American. If such registration is an underwritten public offering then it shall
be subject to standard underwriter cut backs and lock ups. If the managing
underwriter of an underwritten public offering determines and advises Synbiomics
in writing that the inclusion of all securities proposed to be included by CSMC
and Synbiomics and any other holders of Synbiomics securities requesting
inclusion of their securities in the underwritten public offering would
materially and adversely interfere with the successful marketing of the
offering, then CSMC shall not be permitted to include any CSMC Shares in excess
of the amount, if any, of securities which the managing underwriter of such
underwritten public offering shall reasonably and in good faith agree in writing
to include in such public offering.

 



9 

 

 

6.2       Upon request of CSMC, the Company agrees to provide an opinion of
counsel to its transfer agent regarding the removal of the legend on the Company
Stock issued to CSMC hereunder; provided that all legal requirements allowing
for such legend removal and all applicable conditions under Rule 144 promulgated
under the Securities Act are met.

 

sECTION 7.    NOTICES.

 

7.1              Any notice, request, instruction or other document required by
this Agreement shall be in writing and shall be deemed to have been given (a) if
mailed with the United States Postal Service by prepaid, first class, certified
mail, return receipt requested, at the time of receipt by the intended
recipient, (b) if sent by Federal Express or other overnight carrier, signature
of delivery required, at the time of receipt by the intended recipient, or (c)
if sent by facsimile transmission, when so sent and when receipt has been
acknowledged by appropriate telephone or facsimile receipt, addressed as
follows:

 

In the case of CSMC to:

 



8700 Beverly Boulevard

Los Angeles, California 90048-1865

Attention: Executive Vice President, Finance & CFO



With a copy to: Vice President, Technology & Business Affairs

 

 

or in the case of the Company or Synbiomics to:

 

9605 Medical Center Drive, Suite 270

Rockville, MD 20850

Attention: Steven A. Shallcross

Fax No.: (301) 417-4364

 

with a copy to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attn: Leslie Marlow, Esq.

 

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 7.1.

 



10 

 

 

sECTION 8.    MISCELLANEOUS.

 

8.1              Fees and Expenses. Each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

8.2              Waivers and Amendments. Neither this Agreement nor any
provision hereof may be changed, waived, discharged, terminated, modified or
amended except upon the written consent of the parties hereto.

 

8.3              Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 

8.4              Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law: (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

8.5              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada as applied to
contracts entered into and performed entirely in the State of Nevada, without
regard to conflicts of law principles.

 

8.6              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

8.7              Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that CSMC shall not assign its rights or obligations
hereunder and Synbiomics shall only be able to assign its rights or obligations
hereunder to an affiliated entity if the License Agreement is also assigned to
such entity.

 

8.8              No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

8.9              Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement.

 



11 

 

 

8.10          Entire Agreement. This Agreement (including the Schedule of
Exceptions), License Agreement and other documents delivered pursuant hereto and
thereto, including the exhibits, constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

 

8.11          Publicity. Except as otherwise provided herein, no party shall
issue any press releases or otherwise make any public statement with respect to
the transactions contemplated by this Agreement without the prior written
consent of the other party, except as may be required by applicable law or
regulations, in which case such party shall provide the other parties with
reasonable notice of such publicity and/or opportunity to review such
disclosure.

 

8.12          Waiver of Rule of Construction. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement. Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

 

8.13          Further Assurances. From and after the date of this Agreement,
upon the reasonable request of CSMC or the Company, the Company and CSMC shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

   

 

 

[Signature Page Follows]

 

12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

 

 

SYNTHETIC BIOMICS, INC.

 

By: /s/ Steven A. Shallcross       

Name: Steven A. Shallcross

Title: Chief Executive Officer

 

     

SYNTHETIC BIOLOGICS, INC.

 

By: /s/ Steven A Shallcross           

Name: Steven A. Shallcross

Title: Interim Chief Executive Officer and

  Chief Financial Officer

 

 

CEDARS-SINAI MEDICAL CENTER





 

By: /s/ James D. Laur                               

Name: James D. Laur, JD

Title: Vice President, Technology & Business Affairs 

 



13 

 